The plaintiff in error was convicted in the municipal criminal court of Tulsa on a charge of vagrancy, under section 1956, Comp. St. 1921. An appeal was filed in this court on June 28, 1923. No briefs have been filed by appellant as required by the rules of this court. If the matter is not of sufficient importance to appellant to present the contentions of error relied upon this court will not search the record for errors on which to reverse, but, where no fundamental error appears on the face of the record, will affirm the judgment of the lower court.
The case is affirmed.